DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on March 24, 2021.  As directed by the amendment: claim(s) 1-4, 6, 10, 20, 23, and 30-31 have been amended, no claim(s) have been cancelled, and no claim(s) have been added. Thus, claims 1-36 are currently pending in the application.
Response to Arguments
Applicant's arguments filed March 24, 2021 have been fully considered but they are not persuasive. The applicant principally argues that the prior art does not teach the newly amended claims. The examiner respectfully disagrees. The claimed limitations regarding the “flexible body comprising a first surface and second surface…” and “wherein the securing member is more rigid than the flexible body…” are inherent properties of the embodiment utilized in Kallmyer in which the embodiment is a baseball hat/cap.  Baseball hats are typically constructed with the securing member or bottom of the cap being more rigid or stiffer than the remainder of the hat in order to secure it to the head of the user.  In the case that the applicant disagrees with the examiner’s position of the typical construction of baseball hats, then it would be obvious to construct a hat in any well-known manner, specifically with a more rigid bottom edge, as it is commonly known.
Furthermore, the applicant argues that Kato describes a magnetic layer formation device, not an attachment assembly for attaching the formed power-transmission coil. Again, the examiner respectfully disagrees. The examiner would like to note that while what is disclosed in Kato is detailed as a magnetic layer formation device it can also be an attachment assembly. They are not mutually exclusive. The power-transmission coil is composed of a planar coil and a magnetic layer. While the prior art is detailing how this magnetic layer is formed it also details how this is attached to the planar coil that is the second composition of the power-transmission coil. The magnetic layer formation device is the portion of the device that allows items that will be utilizing the power transmission coil to “attach” or allow interaction between the magnetic portion and another device/object. The embodiments described in the prior art relate to the use of the non-contact power transmission for use in a mobile phone and in a mobile phone cradle as detailed in Fig 4-6 and [0003] and [0063] utilizing different configurations and embodiments. However, it should be noted that the two magnetic layer are both attachment assemblies which allow attachments to the power source. The examiner is not convinced therefore the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the first attachment assembly" in lines 2 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the second fixation member" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 12-13, 19-23, 26-27, 30-32, 34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kallmyer (US 2009/0270951 A1) in view of Kato (US 2008/0164844 A1)..
Regarding claim 1, Kallmyer discloses a wearable medical system comprising: a flexible body configured to cover at least a portion of each of a left anterior quadrant, a left posterior quadrant, a right posterior quadrant, and a right anterior quadrant of a scalp of a head of a patient (e.g. [0135]; Fig 13c the cap/hat is inherently made of material that is flexible enough to fit over the head of a patient), wherein the flexible body comprises a first surface and a second surface (e.g. [0135]; Fig 13c the hat has an inner surface/underside and outer surface as also outlined in the instant specification); a securing member connected to the flexible body, the securing member configured to extend around a circumference of the head and stabilize the flexible body with respect to the scalp of the patient (e.g. [0135]; Fig 13c the cap/hat inherently has a finished bottom edge that is connected to the brim that also secures the hat to the head of the user); and an attachment assembly configured to mount to a location of the flexible body, the fixation member configured to couple the flexible body to a recharge coil configured to recharge an implantable power source of a cranially-mountable implantable medical device (e.g. [0125]; [0135] the coils may be affixed to the hat utilizing a holder, a fastening mechanism, or adhesive). 
Kallmyer is silent regarding a securing member configured to extend fully around a circumference of the head and stabilize the flexible body with respect to the scalp of the patient, wherein the securing member is more rigid than the flexible body; and wherein the attachment assembly comprises: a bracket defining a recess, wherein the bracket is configured to contact the first surface of the flexible body and couple with the recharge coil; and a pin configured to extend through a hole in the flexible body and into the recess of the bracket to be securely received by the bracket, the pin including a plate configured to contact the second surface of the flexible body when the pin is received by the recess of the bracket.
However, Kallmyer discloses that the device can be a cap (i.e. baseball cap) in Fig 13c and [0019] and [0135] which inherently has a band that extends fully around a circumference of the head as the securing member that is relatively more rigid than the flexible body as this is what secures the cap to the head of the user. In the case that the 
Furthermore, Kato discloses a noncontact power-transmission coil wherein the fixation member includes: an attachment assembly for securing the curved housing for the recharge coil to the flexible body (e.g. Fig 26/27:120), the attachment assembly including: a bracket defining a recess, wherein the bracket is configured to contact the first surface of the flexible body and couple with the recharge coil (e.g. Fig 26/27:125/127 these are detailed to create a bracket that contains the inner coil fitting portion 121); and a pin configured to extend through a hole in the flexible body and into the recess of the bracket to be securely received by the bracket (e.g. Fig 26:122/123/126 [0119]-[0120] the pinholes are situated within the bracket comprised of 125 and 127), the pin including a plate configured to press against the second surface of the flexible body when the pin is received by the recess of the bracket (e.g. Fig 26:122 pin head).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Kallmyer to incorporate the teachings of Kato wherein the attachment assembly comprises: a bracket defining a recess, wherein the bracket is configured to contact the first surface of the flexible body and couple with the recharge coil; and a pin configured to extend through a hole in the flexible body and into the recess of the bracket to be securely received by the bracket, the pin including a plate configured to contact the second surface of the flexible body when the pin is 
Regarding claim 23, Kallmyer discloses a wearable medical system comprising: a flexible body configured to cover at least a portion of each of a left anterior quadrant, a left posterior quadrant, a right posterior quadrant, and a right anterior quadrant of a scalp of a head of a patient, wherein the flexible body comprises a first surface and a second surface (e.g. [0135]; Fig 13c the cap/hat is inherently made of material that is flexible enough to fit over the head of a patient); a securing member connected to the flexible body, the securing member configured to extend around a circumference of the head and stabilize the flexible body with respect to the scalp of the patient (e.g. [0135]; Fig 13c the cap/hat inherently has a finished bottom edge that is connected to the brim that also secures the hat to the head of the user); an external power source secured to at least one of the flexible body or the securing member (e.g. Fig 2:80); the first recharge coil removably secured to a first surface of the flexible body, the first recharge coil configured to transmit energy from the power source to recharge the first implantable power source of the cranially-mountable implantable medical device (e.g. Fig 2:76 [0071]-[0072]); the second recharge coil removably secured to a second surface of the flexible body, the second recharge coil configured to transmit energy from the power source to recharge the second implantable power source of the cranially-mountable implantable medical device (e.g. Fig 2:88 [0074]); one or more cables configured to couple the external power source to the first and second recharge coils (e.g. Fig 2:72/86; [0070] [0074]); a first attachment assembly (e.g. [0125]; [0135] the coils may be affixed to the hat utilizing a holder, a fastening mechanism, or adhesive and there are two coils presented in Fig 13c so there is a first and second attachment assembly); configured to mount to a first location of the flexible body, the first fixation member configured to securely attach the first recharge coil to the flexible body (e.g. Fig 13c:596); a second attachment assembly configured to mount to a second location of the flexible body, the second fixation member configured to couple the flexible body to a second recharge coil (e.g. Fig 13c:597).
Kallmyer is silent regarding a securing member configured to extend fully around a circumference of the head and stabilize the flexible body with respect to the scalp of the patient, wherein the securing member is more rigid than the flexible body; and wherein the first attachment assembly and the second attachment assembly comprises: a bracket defining a recess, wherein the bracket is configured to contact the first surface of the flexible body and couple with the recharge coil; and a pin configured to extend through a hole in the flexible body and into the recess of the bracket to be securely received by the bracket, the pin including a plate configured to contact the second surface of the flexible body when the pin is received by the recess of the bracket.
However, Kallmyer discloses that the device can be a cap (i.e. baseball cap) in Fig 13c and [0019] and [0135] which inherently has a band that extends fully around a circumference of the head as the securing member that is relatively more rigid than the flexible body as this is what secures the cap to the head of the user. 
Furthermore, Kato discloses a noncontact power-transmission coil wherein the fixation member includes: an attachment assembly for securing the curved housing for the recharge coil to the flexible body (e.g. Fig 26/27:120), the attachment assembly including: a bracket defining a recess, wherein the bracket is configured to contact the 125/127 these are detailed to create a bracket that contains the inner coil fitting portion 121); and a pin configured to extend through a hole in the flexible body and into the recess of the bracket to be securely received by the bracket (e.g. Fig 26:122/123/126 [0119]-[0120] the pinholes are situated within the bracket comprised of 125 and 127), the pin including a plate configured to press against the second surface of the flexible body when the pin is received by the recess of the bracket (e.g. Fig 26:122 pin head).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Kallmyer to incorporate the teachings of Kato wherein the first attachment assembly and the second attachment assembly comprises: a bracket defining a recess, wherein the bracket is configured to contact the first surface of the flexible body and couple with the recharge coil; and a pin configured to extend through a hole in the flexible body and into the recess of the bracket to be securely received by the bracket, the pin including a plate configured to contact the second surface of the flexible body when the pin is received by the recess of the bracket for the purpose of utilizing a known coupling system to recharge the coil.
Regarding claim 2, modified Kallmyer discloses further comprising: an external power source secured to at least one of the flexible body or the securing member (e.g. Kallmyer: Fig 2:80); the recharge coil removably secured to the first surface of the flexible body (e.g. Kallmyer:Fig 2:76), the recharge coil configured to transmit energy from the power source to recharge the implantable power source of the cranially-mountable implantable medical device (e.g. Kallmyer: Fig 2:76 [0071]-[0072]); and a Kallmyer:Fig 2:72; [0070] [0074]).
Regarding claim 3, modified Kallmyer discloses wherein: the attachment assembly is a first fixation member (e.g. Kallmyer: [0125]; [0135] the coils may be affixed to the hat utilizing a holder, a fastening mechanism, or adhesive and there are two coils presented in Fig 13c so there is a first and second fixation member); the location is a first location (e.g. Kallmyer:Fig 13c:596); the recharge coil is a first recharge coil (e.g. Kallmyer: Fig 13c:596); the implantable power source is a first implantable power source (e.g. Kallmyer: [0063]-[0065] Fig 2:50); and the cranially-mountable implantable medical device is a first cranially-mounted implantable medical device (e.g. Kallmyer: [0012]; [0135] the IMD can be located within the head), further comprising: a second attachment assembly configured to mount to a second location of the flexible body, the second attachment assembly configured to couple the flexible body to a second recharge coil (e.g. Kallmyer:Fig 13c:597) configured to recharge a second implantable power source of a second cranially-mountable implantable medical device (e.g. Kallmyer: [0135] Fig 13c).
Regarding claim 4, modified Kallmyer discloses further comprising: an external power source secured to at least one of the flexible body or the securing member (e.g. Kallmyer: Fig 2:80); the first recharge coil removably secured to the first surface of the flexible body, the first recharge coil configured to transmit energy from the power source to recharge the first implantable power source of the cranially-mountable implantable medical device (e.g. Kallmyer: Fig 2:76 [0071]-[0072]); the second recharge coil removably secured to the first surface of the flexible body, the second recharge coil  Kallmyer: Fig 2:88 [0074]); one or more cables configured to couple the external power source to the first and second recharge coils (e.g. Kallmyer: Fig 2:72/86; [0070] [0074]).
Regarding claim 5, modified Kallmyer discloses wherein the first recharge coil and the second recharge coil are configured to simultaneously transmit energy from the power source to recharge both the first implantable power source of the first cranially-mountable implantable medical device and the second implantable power source of the second cranially-mountable implantable medical device (e.g. Kallmyer: abstract; Fig 2; [0070]-[0075]).
Regarding claim 6, modified Kallmyer is silent regarding wherein: the first attachment assembly is secured to the first surface of the flexible body at a third location adjacent the first location such that the first recharge coil will be aligned with a first implanted recharge coil of the first cranially-mountable implantable medical system when coupled to the first attachment assembly; and the second fixation member is secured to the first surface of the flexible body at a fourth location adjacent the second location such that the second recharge coils will be aligned with a second implanted recharge coil of the second cranially-mountable implantable medical system when coupled to the second attachment assembly.
However, modified Kallmyer does disclose in [0125]; [0135] in Kallmyer that the coils may be affixed to the hat utilizing a holder, a fastening mechanism, or adhesive which can all three have a first and second location (or distinct points) that it is mounted to the first surface of the flexible body. Therefore, one of ordinary skill in the art would 
Regarding claim 8, modified Kallmyer is silent regarding wherein the one or more cables are removably coupled to the first and second recharge coils. However, Kallmyer does disclose the cables are coupled to the first and second recharge coils (e.g. Kallmyer Fig 2:72/86; [0070] [0074]).  Therefore, one of ordinary skill in the art would also make the coils and cables separable for the purpose of making the device easily transportable and attachable to the device. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Regarding claim 9, modified Kallmyer discloses an first external power source secured to at least one of the flexible body or the securing member (e.g. Kallmyer Fig 2:80); the first recharge coil removably secured to a first surface of the flexible body, the first recharge coil configured to transmit energy from the first power source to recharge the first implantable power source of the cranially-mountable implantable medical device (e.g. Kallmyer Fig 2:76 [0071]-[0072]); the second recharge coil removably secured to a second surface of the flexible body, the second recharge coil configured to transmit energy from the second power source to recharge the second implantable power source of the cranially-mountable implantable medical device (e.g. Kallmyer Fig 2:88 [0074]). Kallmyer is silent regarding a second external power source secured to at least one of the flexible body or the securing member.  While Kallmyer discloses that the power source has the capability to power the first and second coil at the same time (e.g. Kallmyer [0074]), one of ordinary skill in the art would recognize a second external power source is simply a duplication of parts. Where a reference discloses one of the 
Regarding claim 10, modified Kallmyer is silent regarding wherein a material of the securing member comprises at least one of polyethylene high-density polyethylene or nylon. However, Modified Kallmyer does disclose the use of nylon as detailed in [0093]; [0097]-[0098]; [0106]; [0124]; [0147] as the material utilized for the different embodiments. Furthermore, nylon is a known material utilized for baseball caps. Therefore, one of ordinary skill in the art would have also utilized this nylon material for the securing member as it is both well known to create baseball caps with this material as well as utilized in other embodiments.
Regarding claims 12 and 26, modified Kallmyer discloses further comprising a bill that is configured to extend radially out from the flexible body, wherein the bill is connected to the flexible body along at least a portion of the left anterior quadrant and the right anterior quadrant (e.g. Kallmyer:Fig 13c depicts a typical hat that includes a bill at the forefront of the hat).
Regarding claims 13 and 27, modified Kallmyer discloses wherein the flexible body includes at least two seams that are configured to secure a shape of the flexible body when covering at least a portion of the scalp by extending substantially straight across the flexible body when the securing member, wherein a first seam of the least two seams extends from the left anterior quadrant to the right posterior quadrant and a second seam of the least two seams extends from the right anterior quadrant to the left Kallmyer:Fig 13c depicts a typical hat that includes a plurality of seams that are used to construct the hat).
Regarding claim 19, modified Kallmyer discloses further comprising a curved container that is configured to house the recharge coil (e.g. Kallmyer: Fig 7d:370), wherein the curved container defines a concave main surface that approximates a curvature of the scalp of the patient and is configured to interface with the scalp of the patient (e.g. Kallmyer: Fig 3c; [0098]-[0099]; [0135] the prior art discloses that any of the holder mechanisms can be utilized to fasten the coil to the cap).
Regarding claim 20 , Kallmyer discloses wherein the main surface is a first main surface, wherein the curved container defines a second main surface that is on an opposite side of the curved container of the first main surface and approximates the curvature of the scalp of the patient, wherein the second main surface defines a ridge that extends out away from the second main surface, wherein the flexible body includes a first surface configured to contact the scalp and a second surface that is on an opposite side of the flexible body relative to the first surface (e.g. Fig 7d [0098]-[0099] the prior art discloses a pouch that houses the coil and the first main surface interfaces with the user and the second main surface is the backing for the coil). Kallmyer is silent regarding wherein the attachment assembly is configured to secure the curved housing for the recharge coil to the flexible body, wherein the bracket defines a channel configured to receive the ridge of the second main surface to securely attach the bracket to the curved container; and wherein the pin is configured to extend through the hold in the flexible body from the second surface of the flexible body past the first 
However, Kato discloses a noncontact power-transmission coil wherein the attachment assembly is configured to secure the curved housing for the recharge coil to the flexible body (e.g. Fig 26/27:120), wherein the bracket defines a channel configured to receive the ridge of the second main surface to securely attach the bracket to the curved container (e.g. Fig 26/27:125/127 these are detailed to create a bracket that contains the inner coil fitting portion 121); and wherein the pin is configured to extend through the hold in the flexible body from the second surface of the flexible body past the first surface of the flexible body into the recess of the bracket to be securely received by the bracket (e.g. Fig 26:122/123/126 [0119]-[0120] the pinholes are situated within the bracket comprised of 125 and 127).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Kallmyer to incorporate the teachings of Kato wherein the attachment assembly is configured to secure the curved housing for the recharge coil to the flexible body, wherein the bracket defines a channel configured to receive the ridge of the second main surface to securely attach the bracket to the curved container; and wherein the pin is configured to extend through the hold in the flexible body from the second surface of the flexible body past the first surface of the flexible body into the recess of the bracket to be securely received by the bracket for the purpose of utilizing another known way to secure a coil to the device.
Regarding claim 21, modified Kallmyer discloses wherein the curved container includes a bore that extends through the curved container and is centered within the Kato: Fig 26:126 pin holes ), wherein the bore is configured to receive the recess of the bracket when the bracket is securely attached to the curved container (e.g. Kato: Fig 26/27:125/127 these are detailed to create a bracket that contains the inner coil fitting portion 121), where the bore is configured to accept a marking pen to enable positioning of the curved housing over the cranially-mountable implantable medical device to visibly mark the location on the first main surface flexible body (e.g. Kato: Fig 46:122 ejection pin heads can release fluid).
Regarding claim 22, modified Kallmyer discloses further comprising a piercing element configured to be removably coupled to the pin (e.g. Kato: Fig 27:123), the piercing element including a piercing tip configured to pierce the flexible body from the first surface through to the second surface to create the hole in the flexible body (e.g. Kato: Fig 27:123 [0119]-[0120]).
Regarding claim 24, modified Kallmyer discloses wherein the securing member comprises a band that is relatively more rigid than the flexible body (e.g. Kallmyer: Kallmyer discloses that the device can be a cap (i.e. baseball cap) in Fig 13c and [0019] and [0135] which inherently has a band that extends fully around a circumference of the head as the securing member that is relatively more rigid than the flexible body as this is what secures the cap to the head of the user).
Regarding claim 30, modified Kallmyer further comprising a first and second curved container that are configured to house the first and second recharge coils, wherein each of the first and second curved containers defined a concave first main surface that approximate a curvature of the scalp and a second main surface that approximates a curvature of the scalp (e.g. Kallmyer: [0098]-[0099]), the first main Kallmyer Fig 7d [0098]-[0099] the prior art discloses a pouch that houses the coil and the first main surface interfaces with the user and the second main surface is the backing for the coil), wherein both the first attachment assembly and the second attachment assembly are configured to secure the first and second the curved housing for the recharge coil to the flexible body (e.g. Kallmyer Fig 26/27:120), and wherein, for each of the first attachment assembly and the second attachment assembly including: the bracket define a recess and a channel configured to receive the ridge of the second :main surface to securely attach the bracket to the curved container (e.g. Kallmyer Fig 26/27:125/127 these are detailed to create a bracket that contains the inner coil fitting portion 121); and a pin configured to extend through a hold in the flexible body from the second surface of the flexible body past the first surface of the flexible body into the recess of the bracket to be securely received by the bracket (e.g. Kallmyer Fig 26:122/123/126 [0119]-[0120] the pinholes are situated within the bracket comprised of 125 and 127).
Regarding claim 31, Kallmyer discloses a wearable medical system, comprising: a flexible body configured to cover at least a portion of each of a left anterior quadrant, a left posterior quadrant, a right posterior quadrant, and a right anterior quadrant of a scalp of a head of a patient (e.g. [0135]; Fig 13c the cap/hat is inherently made of material that is flexible enough to fit over the head of a patient), wherein the flexible body comprises a first surface and a second surface (e.g. [0135]; Fig 13c the hat has an inner surface/underside and outer surface as also outlined in the instant specification); a curved container that is configured to house a recharge coil and defines a concave first main surface  and a second main surface that each approximate a curvature of a scalp of a head of a patient, the first main surface configured to interface with the scalp of the patient and the second main surface is on an opposite side of the curved container of the first main surface, wherein the second main surface defines a ridge that extends out away from the second main surface (e.g. Kallmyer Fig 7d [0098]-[0099] the prior art discloses a pouch that houses the coil and the first main surface interfaces with the user and the second main surface is the backing for the coil). Kallmyer is silent regarding a bore that extends through the curved container; a bracket defining a cylindrical recess configured to be received by the bore and a channel that is configured to receive the ridge of the second main surface to securely attach the bracket to the curved container, wherein the bracket is configured to contact the inner surface of the flexible body; and a pin configured to extend into the cylindrical recess of the bracket to be securely received by the bracket, the pin including a plate configured to contact the outer surface of the flexible body when the pin is received by the recess of the bracket.
However, Kato discloses a noncontact power-transmission coil wherein the fixation member includes: an attachment assembly for securing the curved housing for the recharge coil to the flexible body (e.g. Fig 26/27:120), the attachment assembly including: a bracket defining a recess and a channel configured to receive the ridge of the second: main surface to securely attach the bracket to the curved container (e.g. Fig 125/127 these are detailed to create a bracket that contains the inner coil fitting portion 121); and a pin configured to extend through a hold in the flexible body from the second surface of the flexible body past the first surface of the flexible body into the recess of the bracket to be securely received by the bracket (e.g. Fig 26:122/123/126 [0119]-[0120] the pinholes are situated within the bracket comprised of 125 and 127), the pin including a plate configured to press against the second surface of the flexible body when the pin is received by the recess of the bracket (e.g. Fig 26:122 pin head).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Kallmyer to incorporate the teachings of Kato wherein the fixation member includes: an attachment assembly for securing the curved housing for the recharge coil to the flexible body, the attachment assembly including: a bracket defining a recess and a channel configured to receive the ridge of the second main surface to securely attach the bracket to the curved container; and a pin configured to extend through a hold in the flexible body from the second surface of the flexible body past the first surface of the flexible body into the recess of the bracket to be securely received by the bracket, the pin including a plate configured to press against the second surface of the flexible body when the pin is received by the recess of the bracket for the purpose of utilizing another known way to secure a coil to the device.
Regarding claim 32, modified Kallmyer further comprising a recharge coil housed within the curved container that is configured to transmit energy to recharge an implantable power source of a cranially-mountable implantable medical device (e.g. Kato Fig 27:121 
Regarding claim 34, modified Kallmyer discloses further comprising processing circuitry configured to cause the recharge coil to transmit energy from the external power source to recharge the implantable power source of the cranially-mountable implantable medical device (e.g. Kallmyer Fig 2:76 [0070]-[0073]).
Regarding claim 36, modified Kallmyer discloses further comprising processing circuitry configured to cause the first and second recharge coils to transmit energy from the external power source to recharge the first and second implantable power sources of the first and second cranially-mountable implantable medical devices (e.g. Kallmyer Fig 2:76 [0070]-[0073]).
Claims 7, 11, 17-18, 25 and 29  are rejected under 35 U.S.C. 103 as being unpatentable over Kallmyer in view of Kato as applied to claims 1 and 23 above, and further in view of Parkhouse (US 7,003,353 B1)
Regarding claim 7, modified Kallmyer is silent regarding wherein the flexible body comprises a map identifying a plurality of locations; both the first location and the second location are in the plurality of locations; the first recharge coil includes a first identifying that identifies the first locations; and the second recharge coil includes a second identifying the identifies the second location.
However, Parkhouse discloses a photovoltaic power charging unit that is mounted in a head covering such as a cap wherein the flexible body comprises a map identifying a plurality of locations (e.g. Fig 1:14 col 3 lines 1-35); both the first location and the second location are in the plurality of locations (e.g. Fig 1:14 col 3 lines 1-35); the first recharge coil includes a first identifying that identifies the first locations (e.g. Fig 1:14 col 3 lines 1-35); and the second recharge coil includes a second identifying the 14 col 3 lines 1-35 there are a plurality of recharge coils 14 throughout the cap).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Kallmyer to incorporate the teachings of Parkhouse wherein the flexible body comprises a map identifying a plurality of locations; both the first location and the second location are in the plurality of locations; the first recharge coil includes a first identifying that identifies the first locations; and the second recharge coil includes a second identifying the identifies the second location for the purpose of knowing where to charge the implantable batteries more precisely.
Regarding claims 11 and 25, newly modified Kallmyer discloses wherein the flexible body comprises a map identifying a plurality of locations, wherein the location is one of the plurality of locations (e.g. Fig 1:14 col 3 lines 1-35 there are a plurality of recharge coils 14 throughout the cap).
Regarding claim 17, modified Kallmyer is silent regarding wherein the power source comprises an attachment mechanism configured to attach the power source to the securing member adjacent the left posterior quadrant and the right posterior quadrant.
However, Parkhouse discloses a photovoltaic power charging unit that is mounted in a head covering such as a cap wherein the power source comprises an attachment mechanism configured to attach the power source to the securing member adjacent the left posterior quadrant and the right posterior quadrant (e.g. col 3 lines 27-18 the charge controller manages the battery for the system as well as also being a power source itself)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Kallmyer to incorporate the teachings of Parkhouse wherein the power source comprises an attachment mechanism configured to attach the power source to the securing member adjacent the left posterior quadrant and the right posterior quadrant for the purpose of optimizing the power source for the implanted medical device and conserving the implanted rechargeable battery (e.g. Parkhouse col 4 lines 16-35).
Regarding claims 18 and 29, newly modified Kallmyer discloses further comprising a curved housing configured to house the external power source, wherein the curved housing defines a first main surface configured to interface with the scalp and a second main surface that is on an opposite side of the curved housing of the first main surface, wherein the first main surface and the second main surface defined substantially similar curvatures that approximate a curvature of a back of the head of the patient (e.g. Parkhouse Fig 1/2:18 Figure 1 discloses the charge controller that is defined substantially as the curvature of a back of the cap and also the head).
Claims 14-16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kallmyer in view of Kato as applied to claims 1 and 23 above, and further in view of Copeland (US 2017/0290389 A1).
Regarding claims 14 and 28, modified Kallmyer is silent regarding wherein the securing member comprises an adjustable mechanism configured to adjust a circumference of the securing member.
However, Copeland discloses protective headgear wherein the securing member comprises an adjustable mechanism configured to adjust a circumference of the securing member (e.g. Fig 9 [0019]; [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Kallmyer to incorporate the teachings of Copeland wherein the securing member comprises an adjustable mechanism configured to adjust a circumference of the securing member for the purpose of ensuring a snug fit to the user’s head (e.g. Copeland [0063]).
Regarding claim 15, newly modified Kallmyer discloses wherein the securing member comprises a click wheel (e.g. Copeland Fig 9:332) configured to increase the circumference of the securing member when the click wheel is turned in a first direction and configured to decrease the circumference when the click wheel is turned in a second direction opposite the first direction (e.g. Copeland [0063]).
Regarding claim 16, newly modified Kallmyer discloses wherein the securing member includes a band with overlapping ends, wherein an adjustable amount of overlap between the overlapping ends defines the circumference of the securing member (e.g. Copeland [0063] straps 328 and 330 move and rotate over each other to either expand or contract the circumference of the securing member).
Claim 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kallmyer in view of Kato as applied to claim 31 above, and further in view of Parkhouse.
Regarding claim 33, modified Kallmyer discloses and a cable coupling the external power source to the recharge coil (e.g. Kallmyer Fig 2:72/86; [0070] [0074]). 
However, Parkhouse discloses a photovoltaic power charging unit that is mounted in a head covering such as a cap further comprising a curved housing configured to house the external power source, wherein the curved housing defines a first main surface configured to interface with the scalp and a second main surface that is on an opposite side of the curved housing of the first main surface, wherein the first main surface and the second main surface defined substantially similar curvatures that approximate a curvature of a back of the head of the patient (e.g. Fig 1/2:18 Figure 1 discloses the charge controller that is defined substantially as the curvature of a back of the cap and also the head).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Kallmyer to incorporate the teachings of Parkhouse further comprising a curved housing configured to house the external power source, wherein the curved housing defines a first main surface configured to interface with the scalp and a second main surface that is on an opposite side of the curved housing of the first main surface, wherein the first main surface and the second main surface defined substantially similar curvatures that approximate a curvature of a back of the head of the patient for the purpose of optimizing the power Parkhouse col 4 lines 16-35).
Regarding claim 35, modified Kallmyer discloses wherein the curved container is a first curve container and the bracket is a first bracket and the pin is a first pin, further comprising: a second curved container that is substantially similar to the first curved container; a second bracket that is substantially similar to the first bracket; a second pin that is substantially similar to the first pin (e.g. Kato Fig 26:122/123/126 [0119]-[0120] the pinholes are situated within the bracket comprised of 125 and 127); a first recharge coil housed within the first curved container that is configured to transmit energy to recharge a first implantable power source of a first cranially-mountable implantable medical device (e.g. Kallmyer Fig 2:76 [0071]-[0072]); a second recharge coil housed within the second curved container that is configured to transmit energy to recharge a second implantable power source of a second cranially-mountable implantable medical device (e.g. Kallmyer Fig 2:88 [0074]); a curved housing configured to house an external power source, wherein the curved housing defines a first main surface configured to interface with the scalp and a second main surface that is on an opposite side of the curved housing of the first main surface, where the first main surface and the second main surface define substantially similar curvatures that approximate a curvature of the scalp of the patient (e.g. Parkhouse Fig 1/2:18 Figure 1 discloses the charge controller that is defined substantially as the curvature of a back of the cap and also the head); and one or more cables coupling the external power source to the first and second recharge coils (e.g. Kallmyer Fig 2:72/86; [0070] [0074]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Jessandra Hough								June 25, 2021
/J.F.H./Examiner, Art Unit 3792   

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792